Case 5:19-po-O0960-KHR Document15 Filed 09/24/19 Page 1of1

FILED
U.S. DISTRICT COURT
DISTRICT OF WYCMING

IN THE UNITED STATES DISTRICT COURT

SEP 24 2015 4
FOR THE DISTRICT OF WYOMING crocht i, ty Ck
UNITED STATES OF AMERICA,
Plaintiff, Criminal No.___|4-(0-4G0
Vv.
JOSHUA JAMES MJONESS,
Defendant.

 

 

Order Granting Motion to Dismiss Violation Notices Without Prejudice

 

Upon motion of the United States, the court hereby dismisses the following Violation

Notices without prejudice: WYNP9114579, WYNP9114580, WYNP9114582, WYNP9114583,

and WYNP9114584.

A
DATED this ae day of September, 201 a

Aiea KELLY H. RANKIN
Chief United States Magistrate Judge
